       3:18-cv-03085-SEM-TSH # 36         Page 1 of 4                                      E-FILED
                                                             Monday, 24 February, 2020 12:18:29 PM
                                                                      Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS

JENNIFER J. MILLER, DARIN E. MILLER,                )
SECOND AMENDMENT FOUNDATION, INC.,                  )
ILLINOIS STATE RIFLE ASSOCIATION, and               )
ILLINOIS CARRY,                                     )
                                                    )
                           Plaintiffs,              )
                                                    )
v.                                                  )         Case No. 3:18-CV-3085
                                                    )
BEVERLY J. WALKER, in her official capacity as )
Director of the Illinois Department of Children and )
Family Services, and LISA MADIGAN, in her           )
official capacity as Attorney General of the State  )
of Illinois,                                        )
                                                    )
                           Defendants.              )

       AGREED MOTION FOR EXTENSION OF DISCOVERY SCHEDULE

       NOW COME the Plaintiffs, JENNIFER J. MILLER, DARIN E. MILLER,

SECOND AMENDMENT FOUNDATION, INC., ILLINOIS STATE RIFLE

ASSOCIATION, and ILLINOIS CARRY, by and through LAW FIRM OF DAVID G.

SIGALE, P.C., their attorney, and hereby move this Honorable Court to grant

Plaintiffs an extension of time to complete discovery in this matter. In support

thereof, Plaintiffs state as follows:

       1.     This action alleges violations of the Plaintiffs’ constitutional rights

owing to certain of Defendants’ statutes and rules as they pertain to firearm

possession and availability for self-defense by foster parents and home daycare

residences.

       2.     The parties are to complete fact and expert discovery by July 1, 2020.
      3:18-cv-03085-SEM-TSH # 36           Page 2 of 4



      3.     The parties have been engaged in fact discovery for some time,

including the negotiations (and litigation, in some cases) of discovery disputes.

However, between the schedules of counsel and the parties, Plaintiffs believe the

numerous fact depositions will take additional time to complete, including an

anticipated five F. R. Civ. P. 30(b)(6) depositions.

      4.     Further, due to Plaintiffs’ counsel’s caseload, including but not limited

to a recent Response brief in the Illinois Appellate Court - Second District in

Easterday v. Village of Deerfield, 2-19-0879, certiorari Replies in the United States

Supreme Court in Culp v. Raoul, 19-487, and Wilson v. County of Cook, 19-704,

briefing in this case as well as in the Southern District of Illinois (Orozco v. Kink,

3:18 CV 2165), and in the Circuit Courts of Cook and Sangamon Counties, Plaintiffs

have encountered delays in completing discovery as expeditiously as planned.

      5.     Therefore, Plaintiffs, in agreement with Defendants’ counsel after

consultations, request the following modification to the discovery schedule, which is,

in actuality, an extension only to the expert discovery schedule:

      Fact discovery closure date:               July 1, 2020

      Plaintiffs’ expert disclosures due:        July 31, 2020

      Depositions of Plaintiffs’ expert:         September 15, 2020

      Defendants’ expert disclosures due:        November 1, 2020

      Depositions of Defendants’ expert:         December 15, 2020

      Dispositive motion deadline:               February 15, 2021




                                             2
      3:18-cv-03085-SEM-TSH # 36         Page 3 of 4



      6.     This Motion is not filed for dilatory purposes or for delay, but only so

that the parties may complete discovery and fully present the relevant information

and arguments before the Court.

      7.     Additionally, there is a status conference date scheduled for June 24,

2020. In light of the agreed request herein regarding the discovery schedule, the

Court may wish to strike or reschedule said status conference.

      8.     The electronic signature of counsel below shall serve as an F.R.Civ.P.

11 certification of the facts contained herein.



      WHEREFORE, the Plaintiffs, JENNIFER J. MILLER, DARIN E. MILLER,

SECOND AMENDMENT FOUNDATION, INC., ILLINOIS STATE RIFLE

ASSOCIATION, and ILLINOIS CARRY, request this Honorable Court grant them

an extension of time as detailed above to complete discovery, as well as any and all

further relief as this Court deems appropriate.


                                                  Respectfully submitted,

                                                        /s/ David G. Sigale
                                                        Attorney for Plaintiffs

David G. Sigale (Atty. ID# 6238103)
LAW FIRM OF DAVID G. SIGALE, P.C.
430 West Roosevelt Road
Wheaton, IL 60187
630.452.4547
dsigale@sigalelaw.com




                                           3
      3:18-cv-03085-SEM-TSH # 36       Page 4 of 4



    CERTIFICATE OF ATTORNEY AND NOTICE OF ELECTRONIC FILING

The undersigned certifies that:

      1.     On February 24, 2020, the foregoing document was electronically filed
with the District Court Clerk via CM/ECF filing system;

      2.    Pursuant to F.R.Civ.P. 5, the undersigned certifies that, to his best
information and belief, there are no non-CM/ECF participants in this matter.



                                                     /s/ David G. Sigale
                                                     Attorney for Plaintiffs




David G. Sigale (Atty. ID# 6238103)
LAW FIRM OF DAVID G. SIGALE, P.C.
430 West Roosevelt Road
Wheaton, IL 60187
630.452.4547
dsigale@sigalelaw.com




                                          4
